Citation Nr: 0206122	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  92-03 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of lacerations of the 
nose, lips and chin.

3.  Entitlement to assignment of an increased disability 
rating for residuals of a service-connected pelvis and right 
hip fracture with internal fixation, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and S.H.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to July 1972.  
Service in Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which awarded service connection 
for residuals of lacerations of the nose, lips, and chin and 
for residuals of a pelvis and right hip fracture with 
internal fixation.  The veteran disagreed with the assigned 
noncompensable disability ratings.  The RO decision also 
denied service connection for a psychiatric disorder.

In June 1992, the veteran testified at a personal hearing at 
the RO.  In a January 1994 decision, the RO hearing officer 
granted an increased disability rating, 10 percent, for the 
right hip condition.  The hearing officer confirmed and 
continued previous denials of a compensable disability rating 
for service-connected facial scarring and service connection 
for a psychiatric disability, to include PTSD.

For reasons which are not entirely clear, this case was not 
sent to the Board until March 1997.  In June 1997, the Board 
remanded the case for further evidentiary development, to 
include the scheduling of various physical and psychiatric 
examinations and attempted verification of the veteran's 
claimed PTSD stressors.    
In September 1998, the RO issued a supplemental statement of 
the case (SSOC) which continued to deny the veteran's claims.  
After additional development, another SSOC was issued in 
September 2001 which again denied the claims.  The case was 
returned to the Board in January 2002. 


FINDINGS OF FACT

1.  A preponderance of the evidence of record does not 
establish combat participation by the veteran.

2.  There is no credible evidence corroborating any of the 
veteran's alleged in-service stressors.

3.  The medical veteran's service-connected residuals of 
lacerations of the nose, lips, and chin are manifested by no 
more than slight facial disfigurement.

4.  The medical and other evidence of record establishes that 
the veteran's service-connected residuals of a pelvis and 
right hip fracture with internal fixation are manifested by 
well-healed fracture residuals, with little or no clinically 
identifiable pathology, as well as a non-tender surgical 
scar, with subjective complaints of pain.  Residuals of the 
pelvis fracture have not been clinically identified, nor has 
arthritis. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The criteria for assignment of a compensable initial 
disability rating for residuals of lacerations to the nose, 
lips, and chin have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

3.  The criteria for assignment of an initial disability 
rating in excess of 10 percent for residuals of a pelvis and 
right hip fracture with internal fixation have not been met.  
38 U.S.C.A. § 1155 (West 1991; 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, after addressing certain 
preliminary matters the Board will first discuss the issue of 
entitlement to service connection for an acquired psychiatric 
condition, to include PTSD.  Thereafter, the Board will 
separately address the veteran's claims for entitlement to 
assignment of a higher (compensable) initial disability 
rating for residuals of lacerations of the nose, lips, and 
chin, and entitlement to assignment of a higher initial 
disability rating for residuals of a pelvis and right hip 
fracture with internal fixation.

Preliminary Matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, the VCAA redefines the obligations of VA with 
respect to the duty to assist.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2001)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issues which are being decided 
herein.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In February 1991, after the veteran filed his initial claim 
for service connection for a psychiatric disorder, and again 
in January 1993, after the veteran expanded his claim for a 
psychiatric disorder to also cover PTSD, the RO sent letters 
to the veteran detailing the kind of evidence needed to 
substantiate his claims.  Following the June 1997 Board 
remand, the RO again notified the veteran in a July 1997 
letter of the specific evidence needed to substantiate the 
claims.

The Board also observes that the veteran was informed in May 
1991 and January 1992 statements of the case and March 1994, 
September 1998, and September 2001 SSOCs of the relevant law 
and regulations and the types of evidence that could be 
submitted by him in support of his claims.  The September 
2001 SSOC specifically informed the veteran of the provisions 
of the VCAA.


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  A specific request was made by the 
veteran's representative in June 1991 to obtain records from 
Kenner Army Hospital and from Charleston Memorial Hospital.  
The RO requested and obtained records from Charleston 
Memorial Hospital in December 1991.  The RO made numerous 
attempts to obtain records from Kenner Army Hospital and 
notified the veteran when they could not be obtained.  The 
veteran responded in May 1993 that he did not have any of the 
records from Kenner Army Hospital.  The veteran requested 
that the RO obtain records from Saginaw VAMC in January 1992 
and the RO obtained those records.  

The purpose of the Board's June 1997 remand was to further 
develop the evidentiary record.  A number of VA examination 
of the veteran ensued, including examinations of the hip in 
September 1997 and in April 1998; a mental disorders 
examination in April 1998; and a scars examination in May 
1998.  

In response to the June 1997 Board remand, the RO requested 
that the veteran identify specific health care providers from 
whom he received treatment and identify additional potential 
PTSD stressors.  In a July 1997 letter, the RO requested this 
information from the veteran.  No response was received.  The 
RO obtained additional evidence from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and from the 
National Personnel Records Center (NPRC). 

The veteran was asked in a September 2001 letter whether he 
had completely stated his case and in his January 2002 
response (VA Form 646), he provided additional argument on 
all issues on appeal.

The veteran has been afforded ample opportunity to present 
evidence and argument in support of his claims.  In 
particular, he presented testimony at a personal hearing 
before the RO Hearing Officer in June 1992 and his 
representative has submitted written statements, all of which 
are of record. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
United States Court of Appeals for Veterans' Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Factual Background

The veteran's military occupational specialty was Combat 
Engineer.  He was not awarded any citations or medals 
specifically indicative of combat.  His personnel records 
indicate that the veteran was assigned to the 919th Engineer 
Company of the 11th Armored Cavalry Regiment, and that he 
subsequently served on the security force as part of the 
227th Aviation Battalion.  

The veteran's service medical records do not contain any 
psychiatric complaints or findings.  A November 1971 physical 
examination contains a historical comment that the veteran 
"appears to be paranoid."  Following service, there is no 
pertinent evidence until the veteran filed a claim for 
service connection for anxiety and depression in January 
1991.  

The report of a February 1991 VA examination shows complaints 
of anxiety and depression.  The veteran described seeing his 
friend P.L. shot in an ambush.  The veteran was diagnosed 
with generalized anxiety and depression associated with 
experiences in Vietnam, and adjustment problems, with mild to 
moderate social and vocational disability.  The examiner 
expressed hesitancy to diagnose PTSD.

In April 1991, the RO issued a rating decision denying the 
veteran's claim for anxiety and depression.  In March 1992, 
the veteran disagreed with the April 1991 rating decision and 
initiated this appeal.  He also requested an expansion of his 
claim to cover PTSD.

In June 1992, the veteran presented personal testimony before 
the RO Hearing Officer.  He stated that, while serving with 
the 919th Engineers, he did everything from driving a truck 
to guard duty.  The veteran stated that he was not wounded in 
Vietnam, but was involved in incidents where friends or unit 
members were killed or wounded.  He recalled an incident 
where his friend P.L., who was also assigned to the 919th 
Engineers, was driving a truck with the veteran riding 
shotgun, and was shot in the neck and killed.  This occurred 
approximately 3 months after he arrived in Vietnam, around 
December 1970.  The veteran stated that this bothered him and 
he guessed that he wrote home about it.  He stated that, 
after P.L. was hit, the truck swerved off the street and ran 
through "hooches" and ran over kids, dogs, pigs, and all 
kinds of things.  The veteran grabbed his weapon and started 
shooting.  Someone grabbed him from behind and sat him down.  
The veteran pulled P.L. aside and took over at the wheel.  
The veteran stated that he would still experience dreams and 
flashbacks of these events.  In addition to the death of 
P.L., the veteran also described finding the mutilated 
remains of a serviceman who had been with the unit for 3 or 4 
days.  He did not remember the man's name.  

During the June 1992 hearing, a friend of the veteran 
testified that she had witnessed the outward effects of 
flashbacks and dream behavior described by the veteran.  She 
stated that on one occasion the veteran kicked her out of bed 
and picked her up by the hair.  When asked whether the 
veteran's mother still had a copy of the letter written in 
December 1970, around the time that P.L. is purported to have 
died, the veteran's friend stated that she had all the 
letters except the one about P.L.

In August 1992, the veteran submitted several letters written 
from October 1970 to August 1971 to his family.  In October 
1970, the veteran described an event where several of the 
enemy tried to get into the base camp and the guards shot 
them.  He stated that they went out to get the bodies off the 
concertina wire the next day, and the sight almost made him 
sick.  In December 1970, the veteran wrote that he and P.L. 
had been under a lot of pressure from a sergeant to get a 
truck put back together.  He described how he and P.L. were 
riding shotgun for 2 other servicemen, when they ran across 
some bunkers.  They threw grenades down them and later found 
11 enemy dead.  The sight of the bodies caused him to be 
sick.  

A letter written in January 1971 described how he and P.L. 
had been transporting equipment back and forth to and from 
other bases.  In a letter dated March 1971 the veteran 
described how little was going on, and how there wasn't much 
action where he was, so he would get bored easily.  He stated 
that he would pull guard duty at night and have the rest of 
the day off.

A statement submitted by the veteran's mother in August 1992 
recounts the veteran's description of the death of P.L.  She 
stated that the veteran wrote home about it when it happened.  
She stated that he would not talk about it when he came home, 
and that he would still break down when anyone would ask him 
about it.  She also described his treatment for PTSD. 

Outpatient treatment records from February 1991 to June 1992 
show ongoing treatment and counseling for psychiatric 
symptoms, including inpatient status in April and May 1992 
for participation in a stress recovery treatment program.  In 
February 1991, the veteran stated that he had seen action in 
Vietnam.  During his inpatient stress recovery treatment 
program, the veteran stated that he had been heavily involved 
in combat.  The veteran stated in a September 1991 report 
that he was provided heroin by his C.O., after his friend was 
shot while they were driving together.  He began using drugs 
and alcohol, which were readily available.  

The report of a February 1993 VA examination shows complaints 
of anxiety, depression, problems with sleep, mood, 
flashbacks, nightmares, temper control, memory, and 
concentration.  The veteran reported combat experience in 
Vietnam for 13 months.  His nightmares consisted mainly of 
friends being killed.  He would be on patrol in Vietnam and 
suddenly he would be at home.  Sometimes he would see his 
parents in a car wreck, which never actually happened.  The 
veteran reported paranoia, but reported no paranoid 
delusions.  The examiner diagnosed generalized anxiety with 
depression and adjustment problems.  The examiner did not 
find much evidence to diagnose PTSD, due to absence of guilt 
of survival, intolerable stress, and content of nightmares 
not showing stress leading to PTSD.

The veteran submitted a statement in April 1993.  He reported 
that he arrived in Vietnam in October 1970 and was assigned 
to the 919th Engineer Company (Armored), 11th Armored Cavalry 
Brigade, as a Pioneer.  He did everything from driving a 
truck, to guard duty, to "hump boonies."  He was assigned 
to the same "hooch" as P.L., with whom he became close 
friends.  On one occasion, they were moving equipment, and 
P.L. was driving a "10 ton," with the veteran riding 
shotgun.  Suddenly they came under enemy fire; they ran off 
the road and through a "hooch," hitting a child, a pig and 
a dog.  At this point, the veteran stated that he "lost 
it," and he stood up and began firing his weapon at random.  
His C.O. grabbed him in a bear hug and sat him down.  The 
veteran then moved P.L., who had been hit in the neck and 
drove the truck the rest of the way.  The veteran stated that 
he could recall more, but this brought back too many hurt 
feelings, and to refer to his letters home for more detail.  

Outpatient treatment records from February 1993 to February 
1994 show ongoing treatment and counseling for psychiatric 
symptoms.

In June 1997, the Board remanded the issue of entitlement to 
service connection for a psychiatric disorder to include PTSD 
for additional development, detailed in the duty to 
notify/assist section above.  

The report of an April 1998 VA examination shows complaints 
of flashbacks and nightmares associated with Vietnam.  The 
veteran reported memories of a firefight where he saw two 
close friends killed.  The veteran reported that he served as 
a door gunner on helicopters while in Vietnam and that he was 
involved in multiple combat experiences.  The examiner 
diagnosed PTSD and marijuana abuse.  He stated his opinion 
that the veteran's complaints were consistent with a PTSD 
diagnosis in all categories, including re-experiencing the 
trauma, avoidance of stimuli associated with the trauma, and 
increased arousal.  These symptoms were consistent with prior 
evaluations.  He stated that no additional psychiatric 
diagnoses were warranted at that time.  He attributed the 
veteran's chronic anxiety and depressive symptoms to PTSD and 
stated that they did not warrant separate diagnoses.  He 
stated that PTSD appeared to be related to Vietnam stressors 
of persistent hyperarousal induced by guard duty, as well as 
trauma of seeing friends killed in hand to hand combat.

An activity report for the 919th Engineer Company prepared in 
November 1970 showed involvement of the 919th in vertical and 
horizontal construction, bridge repair, fire support base 
construction, security, mine sweep operations, engineer 
reconnaissance, culvert installation, and other engineer 
tasks.

An April 2000 letter from USASCRUR states that P.L. was not 
listed as wounded or killed in action during the veteran's 
tour.  

A March 2001 response from the NPRC shows that P.L. was 
honorably discharged in April 1973 and died in June 1975.  


Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2001); Moreau, supra.

There is of record a current medical diagnosis of PTSD that 
has been linked to the veteran's military service; 
accordingly, elements (1) and (2) above have arguably been 
satisfied.  However, there is still the question of whether 
there is credible supporting evidence that an in-service 
stressor actually occurred.

As noted above, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See 
Madden, supra.

The Board observes that at times the veteran has attested to 
being in combat; however, the Board is unable to identify 
objective evidence which supports his assertions.  The Board 
notes that the veteran's military occupational specialty was 
combat engineer; however, this by itself does not necessarily 
imply participation in actual combat.  He did not receive any 
decorations or awards indicative of combat status, and he did 
not incur any injuries reflective of participation in combat.  
As the record provides no evidence beyond the veteran's own 
statements, the Board concludes that combat status has not 
been demonstrated in this case.  See Moreau, Dizoglio and 
Doran, all supra.

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.

Although the veteran has indicated on several occasions that 
his close friend P.L. was killed while driving a truck, with 
the veteran riding "shotgun", there is absolutely no 
objective evidence in support thereof and in fact there is 
evidence to the contrary.  In particular, USASCRUR reported 
that P.L. had not been reported killed or wounded during the 
veteran's Vietnam tour.  A response from the National 
Personnel Records Center dated August 2001 shows that P.L was 
honorably discharged in April 1973 and died in June 1975.  

The veteran has referred to his letters home for more detail 
on the alleged death of P.L.; however, the veteran's friend 
stated at the hearing that the letter dealing with the death 
of P.L. was not among the letters the veteran's mother still 
had.  The letters from the time frame mentioned by the 
veteran refer to moving equipment with P.L and riding shotgun 
with P.L. on a trip where enemy troops were killed.  There is 
no reference in any of the letters to injury to P.L. or the 
traumatic events now asserted by the veteran as his stressor.  

The veteran's contentions as to seeing the mutilated remains 
of a fellow serviceman and witnessing the remains of 
Vietnamese who were killed while trying to infiltrate the 
base camp and killed in a bunker by grenades have not been 
verified and cannot be verified because specific details such 
as names, dates, and locations have not been provided by the 
veteran.  The veteran was asked in July 1997 to provide such 
details to assist the RO in corroborating other stressors, 
but he did not reply to the RO's request. 

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressor identified by the veteran.  Establishment of 
such a stressor is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

The Board observes in passing that the veteran has not 
contended, and the medical evidence does not demonstrate, 
that his in-service automobile accident and claimed PTSD are 
related.

The Board must also address whether the veteran's broader 
claim for entitlement to service connection for a psychiatric 
disorder can be granted.  In this regard, the Board notes 
that a psychiatric disorder was not diagnosed while the 
veteran was on active duty.  Is it true that there is a 
notation in the past history section of the November 1971 
physical examination that the veteran appeared to be 
paranoid.  However, absent any further explanatory 
information, this does not amount to a diagnosis or medical 
finding of a psychiatric disorder.     

The first diagnosis of a psychiatric disorder did not occur 
until February 1991, almost 20 years after the veteran was 
discharged from active military service.  The Board 
additionally notes that, although the evidence includes 
diagnoses of anxiety and depression, the April 1998 VA 
examiner attributed these symptoms exclusively to PTSD, and 
stated that they did not warrant a separate diagnosis.  In 
the absence of a psychiatric diagnosis in service, as well as 
the absence of a current psychiatric diagnosis other than 
PTSD, which has been discussed above, there is no basis for 
granting service connection for a psychiatric disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  The benefit sought on 
appeal is accordingly denied.

Increased Rating Claims

Pertinent law and regulations

Disability evaluations - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

With respect to both increased rating issues, the September 
1998 supplemental statement of the case provided the veteran 
with a copy of 38 C.F.R. § 3.321(b) pertaining to 
extraschedular ratings.  In essence , that regulation 
provides that exceptional or unusual cases are to be referred 
to VA Central Office.  However, the RO did not, in fact, 
apply 38 C.F.R. § 3.321(b) to either of these two issues.

The Board has no authority to consider an extraschedular 
rating in the first instance. See VAOPGCPREC 6-96; see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) [the Board may 
affirm a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)].  
In the absence of RO consideration of the matter of 
extraschedular ratings, the Board will not address the 
matter.  If the veteran wishes the RO to consider 
extraschedular ratings in the first instance, he is free to 
do so by contacting the RO and identifying any exceptional or 
unusual aspect of either of his disabilities.

2.  Entitlement to assignment of a higher (compensable) 
initial disability rating for residuals of lacerations of the 
nose, lips, and chin.

The veteran is seeking an increased (compensable) initial 
disability rating for his service-connected residuals of 
lacerations of the nose, lips and chin.  The veteran 
specifically contends that his disability causes facial 
disfigurement and warrants a compensable rating.

Factual background

In November 1971, the veteran was involved in a motor vehicle 
accident resulting in a laceration of the chin and lip.

The veteran filed a claim for service connection for 
disfigurement of the face and scaring in January 1991.  The 
veteran reported for a VA examination in February 1991.  The 
examiner noted that the scars of the lips and chin were not 
discernable, as they were covered by a beard.  The examiner 
diagnosed status post lacerations of nose, lips and chin.

In an April 1991 rating decision, the veteran was granted 
service connection for residuals of lacerations of the nose, 
lips and chin, and was assigned a noncompensable rating.  The 
veteran disagreed with the April 1991 rating decision and 
initiated this appeal.

In June 1992, the veteran presented personal testimony before 
the RO Hearing Officer.  He stated that, when he was examined 
in February 1991, he had a beard, and that this obscured some 
of the scars on his face.  He described the scar on his lower 
lip as a little bit tender and sensitive to heat and cold.  
He described the scars on his nose as tender and sensitive to 
cold.  He stated that he sometimes wore a beard purely for 
cosmetic purposes because he was self-conscious about his 
scars.  He stated that there was a difference in color when 
his skin tans but the scars do not.  He stated that people 
sometimes commented on his scars.  He also stated that, as a 
result of the injury, he experienced a problem with the 
movement of his lip when he talks; one side tends to droop.

The report of a February 1993 VA examination shows a review 
of photographs taken with and without facial hair.  The 
veteran was noted to have a beard at the time of the 
examination.  In his diagnosis, the examiner noted a history 
of lacerations to the nose, not seen. 

In June 1997, the Board remanded the issue of entitlement to 
assignment of a higher (compensable) initial disability 
rating for residuals of lacerations of the nose, lips, and 
chin for additional development, to include a VA skin 
examination.  

A May 1998 VA examination shows that the veteran complained 
that his scars became more visible when the veteran's skin 
was tan.  On objective evaluation, there was a 1 inch by 
1/16th inch diagonal scar on the left side of the chin.  
There was a 1-1/4 inch by 1/16th inch horizontal scar just 
below the lower lip, centered on the face.  This scar was 
hidden unless viewed from below the lip.  There was a 1/4 inch 
scar on the left side of the nasal tip.  The scars were not 
tender and were not adherent to subcutaneous tissue.  The 
scar beneath the lip protruded slightly.  The other scars 
were either flat or lay beneath the skin surface.  There was 
no dramatic tissue loss.  There was no ulceration or 
breakdown of skin.  The examiner indicated that disfigurement 
resulting from the scars was minor, and that they were not 
unsightly to any extreme degree.  The examiner indicated that 
the veteran had a full beard at the time of the examination, 
causing the scars to be difficult to see.  The veteran stated 
that he would contact the medical center after shaving his 
beard to arrange for photographs.  As of a June 15, 1998 
addendum, the veteran had not returned for photographs.  

Specific schedular criteria

A noncompensable rating is currently assigned for the 
veteran's service-connected residuals of lacerations of the 
nose, lips and chin, under Diagnostic Code 7800 [scars, 
disfiguring, head, face, or neck].  This diagnostic code 
provides a noncompensable rating for scars characterized as 
slight.  A rating of 10 percent is  assigned when the 
evidence shows moderate disfiguring scars.  This diagnostic 
code also provides a 30 percent rating for severe scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent rating is available 
for complete or exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement.

Words such as "slight" and "moderate" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of similarly descriptive terminology by medical 
professionals, although evidence to be considered by the 
Board, is not necessarily dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  See 38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.6 (2001).

"Slight" is defined as "small in amount or extent; not great 
or intense".  Webster's New World Dictionary, Third College 
Edition (1988), 1262.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Id. at 871. 

A 10 percent evaluation is available for superficial scars 
that are poorly nourished with repeated ulceration or that 
are tender and painful on objective demonstration, under 38 
C.F.R. § 4.118, Diagnostic Codes 7803[scars, superficial, 
poorly nourished, with repeated ulceration] and 7804[scars, 
superficial, tender and painful on objective demonstration] 
respectively.

Other scars are to be rated on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805[scars, other] (2001).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2001).

Analysis

(i.)  Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that the veteran's residuals of facial 
scars of the nose, lips, and chin are most appropriately 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 [scars, 
disfiguring, head, face or neck] (2001).  

It is clear that the scars are to the head and face and the 
veteran contends that they are disfiguring.  Thus, assignment 
under Diagnostic code 7800 is clearly appropriate.  Although 
the veteran's reported symptomatology could conceivably  
warrant a noncompensable rating under diagnostic codes 7803, 
7804, and 7805, a higher compensable rating is not warranted 
under those codes.  To warrant a 10 percent evaluation under 
Diagnostic Code 7803 [scars, superficial, poorly nourished, 
with repeated ulceration], the evidence must show superficial 
scars that are poorly nourished with repeated ulceration.  
The medical evidence of record does not indicate poorly 
nourished scars or repeated ulceration.  Nor does the 
evidence show scars that are tender and painful on objective 
demonstration, as is required for a 10 percent rating under 
Diagnostic Code 7804 [scars, superficial, tender and painful 
on objective demonstration].  Although the veteran has 
contended that the scars are tender and sensitive to heat and 
cold, the Board notes that this has not been objectively 
demonstrated as required under this diagnostic code.  The May 
1998 VA examiner found that the scars were not tender and 
were not adherent to subcutaneous tissue.

Further, the evidence does not show any limitation of 
function of the affected areas, as is required for a 
compensable rating under Diagnostic Code 7805 [scars, other].  
The veteran asserted in his June 1992 hearing that there was 
some drooping in one side of his lip.  However, this has not 
been substantiated by clinical findings.  

(ii.)  Schedular rating

In view of the evidence presented and the diagnostic code 
selected, the Board finds that the veteran's residuals of 
lacerations of the nose, lips, and chin are properly assigned 
a noncompensable rating, which signifies slight 
disfigurement.  To warrant a 10 percent rating under this 
diagnostic code, the evidence would have to show scars that 
are moderately disfiguring.  The most recent May 1998 VA 
examination shows that the scar beneath the lip protruded 
slightly, but was hidden unless viewed from beneath the lip.  
The other scars were either flat or lay beneath the skin 
surface.  There was no dramatic tissue loss, ulceration or 
breakdown of skin.  The opinion of the VA examiner was that 
the disfigurement resulting from the scars was minor, and 
that they were not unsightly to any extreme degree.  

The Board notes the veteran's contention that he had a beard 
at the time of the May 1998 VA examination; however, the 
Board observes that there are pictures of the veteran, taken 
in conjunction with the February 1993 VA examination, showing 
him without a beard.  These pictures are part of the claims 
file.  They have been reviewed by the Board, and were 
reviewed by the May 1998 VA examiner.  The Board finds that 
they are consistent with examination findings, which indicate 
no more than slight facial disfigurement.  The Board also 
notes that the veteran was given the opportunity at the time 
of the May 1998 VA examination to have additional pictures 
taken once he had shaven, but he did not return to have this 
done.

In the view of the Board, the evidence presented is 
indicative of no greater than slight disfigurement under 
Diagnostic Code 7800.  The Board notes no basis in the 
medical or other evidence to find a greater degree of 
disfigurement, and finds the May 1998 VA examiner's opinion 
persuasive and consistent with the other objective evidence 
of record, including the photographs.  

(iii.)  Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, it is clear that the veteran's scars have not 
changed since 1991, and the veteran does not appear to 
contend otherwise.  Accordingly, a noncompensable disability 
rating is assigned for the entire period here under 
consideration.

In summary, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that a noncompensable initial disability rating is 
properly assigned for the veteran's service-connected 
residuals of lacerations of the nose, lips, and chin under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).  The preponderance of the evidence is against the 
veteran's claim for a higher rating, and the appeal is 
therefore denied as to this issue.

3.  Entitlement to assignment of an increased initial 
disability rating for residuals of a pelvis and right hip 
fracture with internal fixation.

The veteran is seeking an increased initial disability rating 
for his service-connected residuals of a pelvis and right hip 
fracture with internal fixation.  The veteran specifically 
contends that his pain and limitation of motion are worse, 
and that his level of impairment warrants a higher rating.

Factual background

The veteran sustained a fracture of the right hip in a 
November 1971 motor vehicle accident.

The veteran filed a claim for service connection for limited 
movement of the right hip and right leg in January 1991.  The 
veteran reported for a VA examination in February 1991.  The 
examiner noted a normal gait, and intact heel and toe gait.  
There was a 9 inch surgical scar on the right thigh.  Range 
of motion of the right leg was measured to 140 degrees on 
flexion, 50 degrees on abduction, and 35 degrees on 
adduction.  Extension was noted as normal.  X-rays revealed 
an intertrochanteric appliance for an old healed fracture 
involving the intertrochanteric area of the right femur.  The 
examiner diagnosed status post fracture of the pelvis and 
right hip with fixation at the right hip. 

In an April 1991 rating decision, the veteran was granted 
service connection for residuals of a pelvis and right hip 
fracture with internal fixation.  He was assigned a 
noncompensable rating.  The veteran disagreed with the April 
1991 rating decision and initiated this appeal.

In June 1992, the veteran presented personal testimony before 
the RO Hearing Officer.  He stated that he had trouble 
walking for long periods (a quarter mile to a half mile) due 
to the pain in his hip.  If he would stay off it for 30 or 45 
minutes, it would feel better.  The veteran described his 
pain as a throbbing, like a headache.  He stated that the 
problem had worsened in the years prior to the hearing.  He 
stated that the hip pain made him slower on the job and made 
him miss time from work.  He stated that he needed to use a 
ladder at work, and his hip bothered him with this type of 
activity.

The report of a February 1993 VA examination shows complaints 
of pain in the right and left hips, aggravated by coldness 
and dampness.  An x-ray of the pelvis showed osteoporosis, 
with no evidence of fracture or dislocations.  No 
osteoblastic or lytic lesions were visualized.  The veteran 
stated that he could not climb ladders as before and could 
only walk about a half mile.  The veteran's gait was noted as 
normal.  His range of motion was measured at 120 degrees of 
flexion, 45 degrees of extension, 45 degrees of abduction, 80 
degrees of internal rotation, and 90 degrees of external 
rotation.  A 7 inch scar was noted along the lateral thigh, 
healed with no adhesions.  An x-ray of the right hip showed 
an old healed fracture deformity of the proximal femur with a 
fixation device.  There was osteoporosis and minimal 
narrowing of the joint spaces.  The examiner diagnosed status 
post fracture of the hip, and history of fracture of the 
pelvis, not found.

In January 1994, the RO Hearing Officer issued a decision 
increasing the veteran's disability rating to 10 percent.

In June 1997, the Board remanded the issue of entitlement to 
assignment of a higher initial disability rating for 
residuals of a pelvis and right hip fracture with internal 
fixation for additional development, including a physical 
examination of the hip.

The report of a September 1997 VA examination includes the 
veteran's complaints of pain in the right hip, aggravated by 
long walking and relieved by sitting. Objective findings 
showed no physical distress.  The veteran reported to 
circulatory problems in the legs, which resulted in leg pain, 
and abdominal aneurysm surgery in 1996.  The veteran walked 
with a limp on the left side; he had good posture and 
satisfactory equilibrium.  The legs were negative for any 
neurological deficiency.  There was a surgical scar on the 
upper thigh and right leg.  The alignment was good, and the 
leg lengths were equal.  Range of motion of the right hip was 
measured at 110 degrees of flexion, 10 degrees of extension, 
40 degrees of abduction, 20 degrees of adduction, 25 degrees 
of internal rotation, and 40 degrees of external rotation.  
X-rays showed an angled Blount plate fixation.  The diagnosis 
was status post fracture of the right hip with no arthritic 
changes.

The report of an April 1998 VA examination shows complaints 
of variable pain in the right hip, with inability to walk 
long distances.  There was a history of circulatory problems 
in the left leg, with an abdominal aortic bypass in 1997.  On 
examination, the veteran walked without a limp; he had good 
equilibrium and satisfactory posture; his pelvis was 
symmetrical and there was no tenderness at the pelvic brim.  
There was a surgical scar on the right hip; leg alignments 
were normal and leg lengths were equal at 33 inches.  Range 
of motion was measured at 110 degrees of flexion, 15 degrees 
of extension, 45 degrees of abduction, 25 degrees of 
adduction, 30 degrees of internal rotation, and 45 degrees of 
external rotation, all free of pain on motion.  There was no 
atrophy of leg muscles and no neurological deficiency in the 
legs.  X-rays were noted to show status post surgery of 
fracture of the neck of the femur with nail and plate 
fixation.  Healing was complete and there was no evidence of 
arthritis.  The pelvis was normal and there was no evidence 
of fracture.  The examiner diagnosed status post fracture of 
the neck of the femur with complete healing in a normal 
position without any arthritis in the hip joint and no 
evidence of fracture of the pelvis.  

The examiner stated his opinion that there was practically no 
residual of the previous right hip fracture, which had healed 
completely in a satisfactory position, without any residual 
arthritic change.  The range of motion in the right hip was 
described as almost normal, with no complaints, and with no 
muscle weakness or atrophy.  There was no evidence of 
weakness or fatigability during the examination and no 
evidence of incoordination.  He stated that there was very 
little complaint of pain and objectively it could not be 
supported.  The veteran did not give any history of flare-
ups.  It appeared to the examiner that there was no residual 
of injury other than the hardware used to fix the fracture.  


Pertinent law and regulations

Rating musculoskeletal disabilities - in general

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001), and functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2001).  See, in 
general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2001).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

A 10 percent evaluation is currently assigned for impairment 
which approximates malunion of the femur, with slight knee or 
hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 
[femur, impairment of] (2001).  Under this diagnostic code, a 
20 percent rating is available for impairment approximating 
moderate knee or hip disability.  In order for a 30 percent 
disability to be assigned, the evidence would need to 
approximate a finding of marked knee or hip disability.  
Impairment of the femur is rated 60 percent disabling with a 
fracture of the surgical neck of the femur, with a false 
joint.  A 60 percent rating is also assigned for a fracture 
of the shaft or anatomical neck of the femur, with nonunion, 
without loose motion, and weightbearing preserved with the 
aid of a brace.  An 80 percent rating is assigned for a 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, with loose motion (spiral or oblique fracture).  38 
C.F.R. § 4.71a, Code 5255 [femur, impairment of] (2001).

Normal flexion of the hip is from 0 degrees to 125 degrees.  
Normal hip abduction is 0 degrees to 45 degrees.  See 38 
C.F.R. § 4.71 (Plate II) (2001).

Analysis

(i.)  Assignment of diagnostic code

The veteran's service-connected left hip disability is rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  See also 38 C.F.R. § 4.20 (2001) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

After having carefully considered the matter, the Board has 
reached the conclusion that the veteran's residuals of a 
pelvis and right hip fracture with internal fixation are most 
appropriately rated Diagnostic Code 5255 [femur, impairment 
of].  

The Board finds that, although the veteran's reported 
symptomatology could arguably be rated under Diagnostic Code 
5251 [thigh, limitation of extension], a higher rating could 
not be awarded as a 10 percent rating is the maximum rating 
available under that diagnostic code.  Similarly, the 
veteran's symptomatology could also be rated under Diagnostic 
Codes 5252 [thigh, limitation of flexion] and 5253 [thigh, 
impairment of]; however, given the veteran's measured range 
of motion of flexion to 110 degrees and abduction to 40-45 
degrees, neither code would afford the veteran a higher 
rating.

(ii.)  Schedular rating

The medical evidence, which has been recapitulated above, in 
essence shows that the veteran's service-connected right hip 
disability is manifested by well-healed fracture residuals, 
with little or no clinically identifiable pathology, as well 
as a non-tender surgical scar.  Residuals of the pelvis 
fracture have not been clinically identified, nor has 
arthritis.  The veteran has reported complaints of pain. 

In view of the evidence presented and the Diagnostic Code 
selected, and for reasons expressed immediately below, the 
Board finds that the veteran's residuals of a pelvis and 
right hip fracture with internal fixation are properly rated 
at a 10 percent rating, consistent with slight disability.  
To warrant a 20 percent rating under this diagnostic code, 
the evidence would have to show such impairment as would 
approximate malunion of the femur with moderate knee or hip 
disability. 

As discussed above in connection with the issue of 
entitlement to an increased disability rating for facial 
scars, "slight" is defined as "small in amount or extent; not 
great or intense".  "Moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."   
  
The Board finds no basis in the evidence to show that the 
symptomatology associated with the veteran's residuals of a 
pelvis and right hip fracture with internal fixation 
approximates malunion of the femur with moderate knee or hip 
disability.  The April 1998 examiner stated that there was 
absolutely no residuals of the pelvis fracture and 
practically no residual of the right hip fracture, and that 
it had healed completely in a satisfactory position without 
any residual arthritic change.  The range of motion in the 
right hip was described as almost normal.  The Board notes no 
contradictory medical opinions on this issue, and finds the 
VA examiner's opinion persuasive and consistent with the 
other evidence of record.  

The Board is of course aware of the veteran's complaints of 
pain.  There has also been altered gait identified on recent 
physical examinations.  However, it is clear, in the context 
of the examination reports, that the lower extremity problems 
which the veteran is currently experiencing have not been 
ascribed by examining physicians to the service-connected 
thirty year old fracture residuals, but rather to the more 
recent, non service-connected circulatory problems in the 
legs, with an associated abdominal aortic bypass.  Thus, 
although the veteran's contention is that his hip is painful 
and limits his ability to walk and climb a ladder, his 
attribution of such symptoms to the veteran's residuals of a 
pelvis and right hip fracture with internal fixation is not 
consistent with the clinical findings noted above.  Moreover, 
it is now well-established that lay persons without medical 
training, such as the veteran, are competent to describe 
symptomatology but are not competent to opine on medical 
matters such as the etiology of such symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(2) ["competent lay evidence" means any 
evidence not requiring specialized education, training or 
experience].  
Accordingly, the Board places no weight of probative value on 
the veteran's contentions and instead relies on the recent 
examination findings, which as indicate above demonstrate 
little if any pathology associated with the service-connected 
fracture residuals.

For these reasons, the Board finds that the evidence of 
record does not support a finding of moderate impairment of 
the veteran's right hip due to the veteran's residuals of a 
pelvis and right hip fracture with internal fixation.  An 
increased schedular disability rating under Diagnostic Code 
5255 is therefore denied.

(iii.)  DeLuca considerations

The Board remanded this issue in June 1997 in large measure 
so that the veteran's left hip could be examined and DeLuca 
factors identified.  See the June 1997 Board remand, page 5. 

The April 1998 VA examination report shows complaints of pain 
associated with walking long distances.  However, the 
examiner found no muscle weakness, atrophy, fatigability, and 
no evidence of incoordination.  There was very little 
complaint of pain and the examiner stated that, objectively 
it could not be supported.  

Based on these clinical findings, which were rendered with 
DeLuca considerations specifically in mind and which do not 
appear to be inconsistent with the other clinical evidence of 
record, the Board does not believe that a higher disability 
evaluation on the basis of additional functional impairment 
under 38 C.F.R. §§ 4.40 or 4.45 (2001) is warranted.  As 
discussed above, although the veteran may believe that his 
reported pain emanates from the service-connected hip, his 
opinion carries no weight.

In summary, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that a 10 percent disability rating is properly 
assigned for the veteran's service-connected residuals of a 
pelvis and right hip fracture with internal fixation under 
the provisions of 38 C.F.R. § 3.71a, Diagnostic Code 5255.  
The preponderance of the evidence is against the veteran's 
claim for a higher initial rating, and the appeal is denied.

(iv.)  Esteban considerations

The Board has considered the holding of the Court in Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), to the effect that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

The Board has therefore considered whether the veteran's 
surgical scar warrants a separate compensable rating.  
However, the evidence does not establish that the scar is 
poorly nourished with repeated ulceration, as is required for 
a 10 percent evaluation under Diagnostic Code 7803 [scars, 
superficial, poorly nourished, with repeated ulceration]; nor 
does it show that the scar is tender and painful on objective 
demonstration, as is required for a 10 percent rating under 
Diagnostic Code 7804 [scars, superficial, tender and painful 
on objective demonstration], or that it has resulted in any 
limitation of function of the affected area, as is required 
for a compensable rating under Diagnostic Code 7805 [scars, 
other].

(v.) Fenderson considerations

The Court's holding in Fenderson has been discussed in detail 
above.  With respect to the veteran's service-connected right 
hip fracture residuals, the evidence, which has been 
described in some detail above, does not demonstrate any 
appreciable differences in the severity of the service-
connected disability during the entire period from 1991 to 
the present.  Under these circumstances, staged ratings are 
not appropriate.  
 

ORDER

Entitlement to service connection for PTSD is denied.

The claim of entitlement to an increased disability rating 
for residuals of lacerations of the nose, lips and chin is 
denied.

The claim of entitlement to an increased disability rating 
for residuals of a pelvis and right hip fracture with 
internal fixation is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

